Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-22-2005

Doherty v. Teamsters Pension
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3331




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Doherty v. Teamsters Pension" (2005). 2005 Decisions. Paper 790.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/790


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                            _______________

                                   NO. 04-3331
                                 _______________

       PAUL S. DOHERTY, JR.; RICHARD ST. PIERRE; MONOMOY, INC.;
     ARROWPAC, INC.; ST. DOHERTY TRUCK LINES, INC.; ARROWPAC/SAN
            JUAN FREIGHT, INC.; SADDLE RIDGE ASSOCIATES

                                          v.

     TEAMSTERS PENSION TRUST FUND OF PHILADELPHIA AND VICINITY


       PAUL S. DOHERTY, JR.; RICHARD ST. PIERRE; MONOMOY, INC.;
     ARROWPAC, INC.; ST. DOHERTY TRUCK LINES, INC.; ARROWPAC/SAN
            JUAN FREIGHT, INC.; SADDLE RIDGE ASSOCIATES,
                                     Third Party Plaintiffs

                                          v.

       BRACH, EICHLER, ROSENBERG, SILVER, BERNSTEIN, HAMMER &
           GLADSTONE, a Professional Corporation; ESTATE OF ALLEN H.
    KLINGER; ALAN H. BERNSTEIN; WILLIAM L. BRACH; TODD C. BROWER;
   RICHARD J. DRIVER; BURTON L. EICHLER; JOHN D. FANBURG; WILLIAM J.
  FRIEDMAN; STUART M. GLADSTONE; CHARLES X. GORMALLY; JOSEPH M.
                                  GORRELL;
ALAN R. HAMMER; BRUCE KLEINMAN; BRIAN R. LENKER; ALAN S. PRALGEVER;
DAVID J. RITTER; PAUL F. ROSENBERG; MICHAEL I. SCHNECK; HARRIS R. SILVER;
                   ALEXANDER J. TAFRO; JOHN DOES 1-X,
                                       Third Party Defendants

                               *(Dist. of N.J. No. 92-cv-00523)
               (District Judge: Honorable John W. Bissell, Chief Judge)


        *CHARLES J. SCHAFFER, JR., Administrator of the Teamsters Pension
                     Trust Fund of Philadelphia and Vicinity

                                          v.
     MONOMOY, INC.; ST. DOHERTY TRUCK LINES, INC.; ARROWPAC, INC.;
    ARROWPAC/SAN JUAN FREIGHT, INC.; SADDLE RIDGE ASSOCIATES; PAUL
                S. DOHERTY, JR.; RICHARD A. ST. PIERRE

                                   (Dist. of N.J. No. 92-cv-00552)
                  (District Judge: Honorable John W. Bissell, Chief Judgel)

                  Teamsters Pension Trust Fund of Philadelphia and Vicinity;
                   Paul S. Doherty, Jr.; Richard St. Pierre; Monomoy, Inc.;
                   Arrowpac, Inc.; St. Doherty Truck Lines, Inc.; Arrowpac/
                     San Juan Freight, Inc.; and Saddle Ridge Associates,
                                                           Appellants


                           *(Amended per Clerk's Order dated 9/13/04)


                      _______________________________________

                                   Argued July 12, 2005

               Before: ALITO, BECKER, and GREENBERG, Circuit Judges

                                    (Filed July 22, 2005)



PAUL A. FRIEDMAN (Argued)
Bisceglie & Friedman
One Newark Center
19th Floor
Newark, New Jersey 07102

PAUL S. DOHERTY, III
Hartman, Doherty & Rosa
126 State Street
First Floor
Hackensack, New Jerery 07601

      Attorneys for Appellants



PATRICK M. STANTON
CHERYL M. STANTON (Argued)
Ogletree, Deakins, Nash, Smoak & Stewart
10 Madison Avenue
Suite 402
Morristown, New Jersey 07960

        Attorneys for Appellees

                               ________________________________

                                       BENCH OPINION
                              _________________________________


BECKER, Circuit Judge.

        JUDGE BECKER: I will deliver the judgment of the Court. The judgment of the Court

is that this case, this appeal will be dismissed for lack of subject matter jurisdiction.

        JUDGE BECKER: I note preliminarily that when I refer to subject matter jurisdiction I

refer to subject matter jurisdiction of the District Court. If the District Court had no subject

matter jurisdiction, a fortiori, this Court has no subject matter jurisdiction.

        So this is not a matter of appellate jurisdiction, this is a matter of federal subject matter

jurisdiction.

        28 U.S.C. § 1367 provides for supplemental jurisdiction, and this being a supplemental

jurisdiction case, the existence of subject matter jurisdiction depends under the jurisprudence as

to whether or not the state claim forms part of the same case or controversy as the underlying

federal claim, in which case the Court must determine whether the two claims arise from a

common nucleus of operative fact.

        As Judge Greenberg emphasized in his opinion in Lyon v. Whisman, 45 F.3d 758, 760 (3d

Cir. 1995), this is a fact-sensitive inquiry.

        In this case the state law claim, which is a garden variety malpractice claim, arises
entirely out of counsel’s performance in pursuing the federal law claims. The facts giving rise to

the two claims are entirely separate.

       Now it is true that some of the facts relevant to the malpractice action may also be

relevant to the question whether the District Court had jurisdiction over the federal suit – i.e. the

facts relevant to whether the Doherty parties requested arbitration in a timely fashion – but there

is no overlap between the facts relevant to the merits of the federal action, which concerns solely

the question whether the Doherty parties were liable for interim withdrawal payments, and the

facts relevant to the current action, which concerns solely the law firm’s malpractice in

representing the Doherty parties in the underlying action.

       At all events, even if there was supplemental jurisdiction under 1367(a), the District

Court should have declined to exercise supplemental jurisdiction under 1367© because this claim

raises a novel and complex issue of state law. See 28 U.S.C. § 1367(c)(1).

       The New Jersey Supreme Court has yet to decide the assignability of a legal malpractice

claim. I will not burden the record with citation to the authority.

       Suffice it to say that the parties have pointed out to us that New Jersey law is in

considerable confusion on this very important issue.

       And under those circumstances, given the importance of that issue and the potential

consequences of such a decision, we think it imprudent for a federal court to weigh in, and we

believe that the District Court abused its discretion in failing to decline supplemental jurisdiction

under 1367(c).

       For these reasons, the action will be dismissed for lack of subject matter jurisdiction, and

it will be remanded to the district court for entry of an order vacating its order granting summary

judgment.
       I note in this regard that under 28 U.S.C. Section 1367(d) the period of limitations for any

claim asserted under subsection (a) is tolled while the claim is pending and for a period fo 30

days after it is dismissed, unless state law provides for a longer tolling period.

       So the able parties, able counsel here, can certainly do whatever they have to to get this

matter into state court where it belongs.

       That constitutes the opinion and judgment of this Court.

       Judge Alito, do you have any suggestions or corrections or additions?

       JUDGE ALITO: No.

       JUDGE BECKER: Judge Greenberg?

       JUDGE GREENBERG: I don’t have any.

       JUDGE BECKER: The clerk will arrange for transcription of this bench opinion by a

court reporter ultimately for publication in the Federal Appendix.